Citation Nr: 1209999	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-32 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a dysthymic disorder.

2.  Entitlement to service connection for a sleep impairment, to include sleep apnea, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a memory/concentration disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a cervical spine disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for right acromiclavicular arthritis (right shoulder disability).

6.  Entitlement to service connection for left acromiclavicular arthritis (left shoulder disability).

7.  Entitlement to service connection for a right elbow disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for a left elbow disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

9.  Entitlement to service connection for a right wrist disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

10.  Entitlement to service connection for a left wrist disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

11.  Entitlement to service connection for a left thumb disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

12.  Entitlement to service connection for a left knee disability, to include patella femoral pain syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1986 to June 1994, including service in the Southwest Asia Theater of Operations from February 13, 1991, to July 31, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.  

In August 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims folder.  

The Board previously remanded these matters in October 2009.

The Board has recharacterized the Veteran's service connection claim for an acquired psychiatric disorder, as a service connection claim for a dysthymic disorder, because essentially the same history, factual bases, and claimed symptomatology indicate this is the most accurate characterization of the claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a memory/concentration disability, sleep impairment, to include sleep apnea; right and left elbow joint disability; and for a left knee disability, to include patella femoral pain syndrome, respectively to include as qualifying chronic disabilities under 38 C.F.R. § 3.317 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, dysthymic disorder had its onset in service.  

2.  Resolving all reasonable doubt in his favor, the evidence of record relates right shoulder acromiclavicular arthritis to the Veteran's active service.  

3.  Resolving all reasonable doubt in his favor, the evidence of record relates left shoulder acromiclavicular arthritis to the Veteran's active service.  

4.  The Veteran served in the Southwest Asia Theater of Operation from February 13, 1991, to July 31, 1991.

5.  Resolving all reasonable doubt in his favor, right wrist joint pain cannot be attributed to any known clinical diagnosis and is compensably disabling. 

6.  Resolving all reasonable doubt in his favor, left wrist joint pain cannot be attributed to any known clinical diagnosis and is compensably disabling. 

7.  Resolving all reasonable doubt in his favor, left thumb joint pain cannot be attributed to any known clinical diagnosis and is compensably disabling. 


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, to include a dysthymic disorder, is warranted. 38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

2.  Service connection for right shoulder acromiclavicular arthritis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Service connection for left shoulder acromiclavicular arthritis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  Service connection for a disability manifested by right wrist joint pain is warranted.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011). 

5.  Service connection for a disability manifested by left wrist joint pain is warranted.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011). 

6.  Service connection for a disability manifested by left thumb joint pain is warranted.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a dysthymic disorder and respective bilateral shoulder, bilateral elbow, bilateral wrist and left thumb conditions.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran presently seeks service connection for a dysthymic disorder and respective bilateral shoulder, bilateral elbow, bilateral wrist and left thumb conditions.  Specifically, he maintains that his current conditions/symptoms are related to service military service, to include service in the Southwest Asia Theater of Operations.  This forms the basis of the Veteran's respective service connection claims.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, supra. 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphasia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more.

	Dysthymic Disorder Claim

The competent evidence of record confirms the Veteran's current diagnosis of a dysthymic disorder.  See VA Examination Rpt., Apr. 9, 2010.  Thus, the determinative issue is whether such condition is related to the Veteran's military service, and the Board will center the analysis to follow on this matter.  

The Veteran's service treatment records do not reflect any psychiatric complaints, diagnosis and/or treatments.  Additionally, no psychiatric abnormality was noted on the Veteran's March 1994 separation examination.  

At respective February 1996 and August 1997 VA examinations, the Veteran provided an account of his psychiatric symptomatology, to include in-service onset and of experiencing continuous symptoms since separation.  However, the Veteran indicated that he did not realize his psychiatric symptoms were causing social and family difficulties until approximately 1995.  Neither examiner provided a relevant etiological opinion with respect to the determinative matter at hand.  

In April 2010, the Veteran was provided an VA examination.  The examiner detailed the Veteran's account of psychiatric symptomatology, to include increased in-service alcohol consumption and sleep impairment.  Based on the Veteran's account of symptomatology, relevant medical evidence and current examination findings, the examiner opined that it was as likely as not that the currently diagnosed psychiatric condition had its onset during military service.  In support of this position, the examiner found the Veteran's diagnosis with an acquired psychiatric condition in the "mid-1990's" and his account of in- and post-service symptomatology to be important factors weighing in favor of the proposition.  

Subsequently, the RO requested and obtained an April 2011 supplemental opinion, highlighting the Veteran's post-service psychiatric difficulties/stressors, the absence of in-service psychiatric treatment records and that his psychiatric condition was not diagnosed until approximately two years after separation from service.  Then, the examiner opined that the Veteran's psychiatric condition was not likely related to military service and was likely related to negative post-service life events.  Nonetheless, the examiner indicated that there was still a "possibility that [the Veteran] was experiencing symptoms of depression prior to his discharge in 1994."  

At the outset, the Board finds that the Veteran has provided a competent and credible account of psychiatric symptomatology, to include in-service onset and continuity since separation, as these matters are within lay observation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  What is more, the Veteran has provided VA and multiple medical professionals with a generally consistent account of psychiatric symptoms solely for the purpose of obtaining medical treatment and care.  The Board finds these factors, with all other evidence of record, to make the Veteran's statements on this matter competent, credible and highly probative.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the only medical opinion the Board may properly consider, provides an opinion weighing in favor of the Veteran's claim.  Although in April 2010 the VA examiner stated post-service psychiatric stressors were likely the major cause of the Veteran's current psychiatric condition, the examiner further opined that it was as likely as not that such symptoms had their onset during military service.  Stated differently, while post-service stressors likely exacerbated the Veteran's current psychiatric condition, the condition likely had its onset during his period of service and persisted since that time.  Importantly, a close reading of this opinion reveals a clear and well reasoned medical opinion premised on the Veteran's diagnosis with an acquired psychiatric condition shortly after his June 1994 separation (i.e. in "the mid-1990's"), relevant medical evidence and the Veteran's competent and credible account of symptomatology.  Accordingly, the Board finds this opinion to provide highly probative medical evidence in favor of the Veteran's claim.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  

Additionally, the Court's holding in Kahana v. Shinseki, 24 Vet. App. 428 (2011), is particularly relevant to the Board's consideration of the April 2011 supplemental opinion.  In Kahana, VA requested a supplemental opinion, containing explicit statements of fact related to "the crux of the examiner's opinion and of the case in general."  Id. at 436.  The Court found the inclusion of such facts in a supplemental examination request renders the reasoning and analysis of the supplemental examination unclear, given the possibility that the revised opinion was obtained because the examiner "felt coerced by [VA's] proclamation against [the] earlier opinion.  Id. at 437.  Further, the Court held that requests for opinions framed in this manner did not reflect an unbiased effort to obtain evidence to properly evaluate the claim but suggested an effort to obtain evidence supporting a predetermined outcome.  Id. 436 (citing, Austin v. Brown, 6 Vet. App. 547, 552 (1994)).  Accordingly, VA may not consider, or rely on, opinions obtained in such an improper manner.  Id. at 436-37; see also Bielby v. Brown, 7 Vet. App. 260 (1994), Thurber v. Brown, 5 Vet. App. 119 (1993).  

In light of Kahana and a review of the RO's request for the April 2011 supplemental VA examination opinion, the Board finds it improper to consider this supplemental opinion.  The RO requested a supplemental opinion and highlighted that the Veteran's "service treatment reports do not show he received psychiatric treatment," a fact relevant to the Veteran's claim generally and the examiner's overall opinion.  Deferred Rating, Dec. 16, 2010.  The Board finds the inclusion of such facts in the RO's request for a supplemental examination opinion to, at a minimum, raise the appearance that the RO was seeking a particular opinion, especially given the fact that the April 2010 opinion was favorable to the Veteran's claim.  Moreover, upon considering the examiner's April 2010 opinion, the request for a supplemental opinion and the April 2011 supplemental opinion, the Board finds the examiner's April 2011 logic and reasoning to raise a serious question as to whether the opinion was procured because of the RO's proclamation against the April 2010 opinion or based on the examiner's independent medical reasoning and judgment.  See Kahana and Nieves-Rodriguez.  Further, the RO's request tends to direct the examiner to ignore the Veteran's competent and credible account of symptomatology and improperly suggests that the absence of in-service treatment constitutes substantive evidence against the claim.  See Davidson, McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  For these reasons, the Board can not consider the April 2011 supplemental examination opinion.  

In sum, the evidence confirms the Veteran's diagnosis with a dysthymic disorder and he has provided a competent and credible account of psychiatric symptomatology, to include in-service onset and continuity since separation.  Further, the most probative medical evidence places the likely onset of this condition during the Veteran's period of military service.  Thus, resolving all reasonable doubt in his favor, the criteria to establish service connection for dysthymic disorder are met and the Veteran's claim is granted.  

	Bilateral Shoulder Disabilities

The evidence of record reflects the Veteran's current diagnosis with acromiclavicular arthritis, bilaterally.  See "Tests," VA Examination Report, June 9, 2011.  Accordingly, as the Veteran's respective conditions have been attributed to a known clinical diagnosis, the determinative issue is whether any diagnosed condition is related to military service.  See 38 C.F.R. § 3.317.  

The Veteran's April 1986 enlistment and March 1994 separation examinations document no abnormalities associated with his upper extremities, spine or musculoskeletal system.  Service treatment records are negative for any diagnosis, treatment or complaints related to any shoulder disability or similar condition.  

VA Persian Gulf registry examinations, dated in December 1995 and July 2005, document the Veteran's account of the in-service onset bilateral arm pain.  However, the respective examination reports do not reflect any radiological findings, shoulder diagnosis or relevant etiological opinion.  

In August 1997, the Veteran underwent a VA examination and detailed his relevant shoulder symptomatology, to include pain.  On physical examination the examiner documented tenderness/pain on relevant physical examination and indicated that bilateral shoulder radiological findings were essentially negative; however, given the Veteran's account of symptomatology relevant medical evidence and these current examination findings, the examiner opined that the bilateral shoulder condition was likely the beginning of bilateral shoulder arthritis.  

In connection with the Board remand, the Veteran was provided an April 2010 VA examination.  The Veteran again conveyed his account of shoulder symptoms.  The examiner diagnosed bilateral arthritic changes of the acromioclavicular joints.  In this examination report and in a July 2011 supplemental examination report, the examiner cited current examination findings and relevant medical evidence, and opined that the condition was not likely related to military service and was more consistent with the aging process.  

The Board finds the Veteran's statements related to bilateral shoulder symptomatology, to include in-service onset and continuity since separation, to be competent and credible.  See Jandreau.  The Veteran has provided VA with a relatively unchanging account of bilateral shoulder symptoms throughout the pendency of the present appeal.  Moreover, the medical evidence tends to corroborate his account, documenting generally consistent medical findings and his generally consistent account of shoulder symptomatology solely for the purposes of obtaining medical care and treatment.  Upon considering the aforementioned factors with all other evidence of record, the Board finds the Veteran's statements related to bilateral shoulder symptomatology to be competent, credible and highly probative.  See Buchanan; see also Washington. 

As previously noted, in any service connection claim medical evidence and opinions are highly probative in establishing the claim and, in the present matter, the most probative medical evidence weighs in favor of the claim.  The respective April 2010 VA examination and June 2011 supplemental examination opinions, tending to weigh against the claim, do not sufficiently consider or address the Veteran's competent, credible and highly probative account of right and left shoulder symptomatology in-service and continuously since separation, rending the logic and reasoning incomplete, if not inaccurate.  Accordingly, the April 2010 VA examination and June 2011 supplemental examination opinions are not adequate and of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Conversely, the April 1997 VA examination opinion provides probative medical evidence supporting the Veteran's right and left shoulder claims.  The examiner characterized the radiological finding as "essentially normal," suggests the presence of some abnormality, and opined that this was the likely the early onset of the arthritis.  In this regard, the April 1997 VA examination opinion is not only consistent with subsequent medical evidence but also clearly indicates an opinion based on (I) acceptance of the Veteran's competent and credible account of symptomatology, (II) consideration and analysis of pertinent medical evidence; and (III) the physician's medical expertise, making the opinion of significant probative value.  See Nieves-Rodriguez; Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri.  

In sum, the evidence of record confirms the Veteran's diagnosis of right and left shoulder disabilities and he has provided a competent a credible account of relevant shoulder symptomatology, to include in-service onset and continuity since separation.  Moreover, the most probative medical evidence of record, at least arguably, relates the currently diagnosed shoulder disabilities to the symptoms the Veteran reported in-service and continuously since separation.  As such, service connection for a right shoulder disability and a left shoulder disability is warranted and the respective claims are granted.  

	Bilateral Wrist and Left Thumb Disabilities

The Veteran's April 1986 enlistment and March 1994 separation examinations document no abnormalities associated with his upper extremities or spine and musculoskeletal system.  Service treatment records are negative of any wrist or left thumb related treatment or complaints.  The Veteran denied a history of any broken bones, arthritis, rheumatism, bursitis, bone/joint deformities or lameness on his April 1986 enlistment and March 1994 separation Reports of Medical History.  

In connection with a Board remand, the Veteran underwent an April 2010 VA examination.  At this time, the examiner detailed the Veteran's account of symptomatology and his relevant treatment history.  Additionally, the examiner reported that both physical and radiological testing of the Veteran's hands/wrists and left thumb revealed no abnormalities, and that no wrist or left thumb diagnosis was warranted.  In an April 2010 statement and a June 2011 supplemental opinion, the examiner stated that symptoms are not associated with any clinical abnormality and that the examination findings were consistent with the Veteran's age.  

As to his account of bilateral wrist joint and left thumb joint symptomatology, to include onset and pain, to be competent and credible.  See Jandreau.  Further, upon considering his given his generally consistent account of symptomatology and all other evidence of record, to include medical, the Board finds the Veteran's statements related to bilateral wrist joint and left thumb joint symptomatology to be competent, credible and highly probative.  See Buchanan; see also Washington.

The Board acknowledges the April 2010 VA examination and June 2011 supplemental examination reports, reflecting the examiner's opinion that the Veteran's bilateral wrist and left thumb symptoms are likely consistent with his age, but finds that a definitive and confirmed diagnosis associated with his right wrist, left wrist and left thumb has not been made.  Essentially, the administration of both physical and radiological examinations to determine the etiology of the Veteran's respective symptoms has not rendered any conclusive diagnosis and are sufficient chronic qualifying illness within the meaning of 38 C.F.R. § 3.317.

In sum, the Veteran has qualifying service the Southwest Asia Theater of Operations, and Board finds that his right wrist joint, left wrist joint and left thumb joint conditions, cannot by history, physical examination or laboratory tests, be attributed to a know clinical diagnosis.  Further, resolving all reasonable doubt in his favor, the evidence of record, medical and lay, sufficiently establishes that the aforementioned condition are, at the very least, 10 percent disabling.  See 38 C.F.R. § 3.317; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus the Board finds that service connection is warranted for disabilities manifested by right wrist joint pain, left wrist joint pain and by left thumb joint pain and the respective claims are granted.    


ORDER

Service connection for dysthymic disorder is granted.  

Service connection for right shoulder acromiclavicular arthritis is granted.

Service connection for left shoulder acromiclavicular arthritis is granted.

Service connection for a disability manifested by right wrist joint pain is granted.  

Service connection for a disability manifested by left wrist joint pain is granted.  

Service connection for a disability manifested by left thumb joint pain is granted.  

REMAND


The October 2009 Board remand instructed the RO to ascertain whether the Veteran received relevant private medical treatment, to obtain any identified private treatment records and to associated all relevant VA treatment records with claims folder, dated since February 2006, but the record does not reflect sufficient compliance with these instructions.  While the RO provided him with general notice related to VA duty to assist, the correspondence does not sufficiently relay to the Veteran that he should identify all relevant private medical care providers, as to assist in developing his claim.  Further, no VA treatment records dated since February 2006 have been associated with the claims folder, in spite of the respective April 2011 VA examiners citing records generated after this date.  Because the RO failed to comply with the October 2009 remand instructions, the Board is without discretion and must again remand the Veteran's respective claims.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998) (the Veteran has right to VA compliance with terms of Board remand order).

Additionally, the competent evidence of record does not provide an adequate basis to properly evaluate his service connection claim for a sleep apnea and memory/concentration disabilities.  Significantly, the Board has granted the Veteran's service connection claim for an acquired psychiatric disorder, to include dysthymic disorder; however, relevant April 2010 and April 2011 VA examination reports suggest the claimed sleep impairment and memory/concentration condition may be related to the now service-connected acquired psychiatric condition.  Moreover, the April 2010 VA examiner specifically stated at additional testing (i.e., a full neuropsychological evaluation) was necessary to provide a relevant etiological opinion.  In light of the forgoing, the Board finds that the sleep apnea and memory/concentration claims must be remanded to obtain additional medical examinations and opinions, as well as to ensure the Veteran has been provided an adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).

The Veteran seeks service connection for a cervical spine, right elbow and left elbow disabilities, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 and VA has a duty to assist in the development of the claims, by providing appropriate medical examinations.  He has provided a competent and credible account of cervical spine and elbow symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical evidence of record also documents is treatment for such symptoms since separation.  In light of the foregoing, the Board finds a remand for appropriate VA examination necessary to properly evaluate the merits of the Veteran's claim cervical spine and bilateral elbow claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service (I) sleep impairment; (II) memory/concentration; (II) right and left elbow symptomatology; (III) cervical spine and (IV) left knee symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO must contact the Veteran, to ascertain any private treatment(s) and/or hospitalization(s) related to his claimed (I) sleep impairment; (II) memory/concentration; (II) right and left elbow symptomatology; (III) cervical spine and (IV) left knee conditions.  Thereafter, the RO should undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's (I) sleep impairment; (II) memory/concentration; (II) right and left elbow symptomatology; (III) cervical spine and (IV) left knee conditions, as well as any generated in connection with his service in the Southwest Asia Theater of Operation (e.g. Persian Gulf Registry, etc.), dated since February 2006.  Any negative response should be in writing, and associated with the claims folder.

4.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for an appropriate VA examinations, to determine the current nature, onset and etiology of any cervical spine, bilateral elbow and left knee conditions.  The claims folder must be made available to and reviewed by the respective examiner, with such review noted in the provided report.  The examiners should record the full history of the disorder(s), including the Veteran's account of symptomatology.  

The examiners should diagnose all cervical spine, right elbow, left elbow and left knee conditions, if present.  Then for any diagnosed disorder(s), the examiner must state whether it is at least as likely as not that the condition:

(a) is related to the Veteran's active military service; 

(b) had its onset during active military service or within one year of his separation from service; and

(c) is related to any service connected disability, specifically to include right shoulder disabilities.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's competent account of symptomatology; (II) April 1986 enlistment- and March 1994 separation examinations; (III) a July 15, 1987, service treatment record; (IV) August 1994, August 1997 and April 2010 VA examinations; a March 2005 VA treatment record; (V) December 1995 and July 2005 VA Persian Gulf Registry examination report; and any other evidence deemed relevant.  

All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.

5.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, afford the Veteran appropriate VA examinations to determine the nature, etiology and onset of the respectively claimed concentration/memory and sleep apnea conditions.  

The claims file must be made available to and reviewed by the examiner(s) with such review noted in the examination report.  The examiner should review the additional recommended tests indicated in an August 1997 VA neurological examination report.  Then the examiner should perform such tests, or provide a clear statement clearly explaining why such test(s) is unnecessary and/or not appropriate.  

The examiner(s) shall record the full history of the respective disorder, including the Veteran's account of symptoms.

The examiners should diagnose all concentration, memory, sleep impairment and sleep apnea conditions, if present.  Then for any diagnosed disorder(s), the examiner must state whether it is at least as likely as not that the condition:

(a) is related to the Veteran's active military service; 

(b) had its onset during active military service or within one year of his separation from service; and

(c) is related to any service connected disability, specifically to include an acquired psychiatric condition.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's competent and credible account of symptomatology; (I) the Veteran's competent account of symptomatology; (II) April 1986 enlistment- and March 1994 separation examinations; (III) August 1994, August 1997 and April 2010 VA examinations; and any other pertinent evidence.  

All provided opinions should be supported by a clearly stated rationale.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report.

6.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


